—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 19, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
There is substantial evidence in the record to support the conclusion by the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause (see, Matter of Steed [Roberts] 115 AD2d 166). Claimant left her job in New York to relocate to Mississippi with her husband. Claimant’s husband returned to his local union in Mississippi because he could no longer obtain employment in New York through the reciprocal agreement with his union. Claimant testified that Mississippi was their "home” and that she left New York because, "economically”, she could not "stay there by [herjself’. Claimant’s various contentions, however, merely raised questions of fact for the Board to resolve (see, Matter of Baker [Hartnett] 147 AD2d 790, appeal dismissed 74 NY2d 714). Claimant and her husband had been *922living in New York for seven years before they moved back to Mississippi and claimant’s assertion that she could no longer afford to live in New York was not supported by any proof (see, Matter of Palmieri [Catherwood], 33 AD2d 588). In addition, at the time of their move, claimant’s husband had no definite job offers in Mississippi (see, Matter of Behnke [White Carriage Corp. — Roberts], 97 AD2d 679).
Mikoll, J. P., Levine, Crew III, Casey and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.